IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0606
                               Filed June 15, 2022


IN THE INTEREST OF K.T.,
Minor Child,

J.T., Father,
       Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Franklin County, Peter B. Newell,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Barbara J. Westphal, Belmond, for appellant father.

       Thomas J. Miller, Attorney General, and Diane Murphy Smith, Assistant

Attorney General, for appellee State.

       Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, P.L.C., Clarion,

guardian ad litem for minor child.



       Considered by May, P.J., and Greer and Chicchelly, JJ.
                                           2


CHICCHELLY, Judge.

         A father appeals the termination of his parental rights to his seven-year-old

child.1 He challenges the finding that termination is in the child’s best interests.

He also argues that termination will be detrimental to the child and asks for more

time for reunification. Following our de novo review, see In re B.H.A., 938 N.W.2d

227, 232 (Iowa 2020), we agree that termination is in the child’s best interests and

there is no reason to delay permanency. We thus affirm.

         The events leading to termination began in March 2021, when the father

was twice hospitalized based on concerns over his mental health. During one of

the hospitalizations, he tested positive for methamphetamine. The father has a

long history of substance use and past involvement with the Iowa Department of

Human Services (DHS). Because of his relapse and mental health, the juvenile

court removed the child from the father’s care and adjudicated the child in need of

assistance (CINA). The child was placed with the paternal grandparents.

         At the start of the case, the father was described as “proactive” in

addressing the DHS’s recommendations for addressing his mental health and

substance use. But his participation in the services offered to him waned after a

few months. He tested positive for methamphetamine in July 2021 and January

2022, and he self-reported using on other occasions. His last admitted use of

methamphetamine was about two weeks before the March 2022 termination

hearing.




1   The juvenile court terminated the mother’s parental rights to the child in 2019.
                                           3


       Because the father failed to make progress after one year, the State

petitioned to terminate the father’s parental rights. The father failed to attend the

March 2022 termination hearing. Shortly after, the juvenile court terminated the

father’s parental rights to the child under Iowa Code section 232.116(1)(l) (2022),

finding he has “a severe substance-related disorder [that] presents a danger to

[him]self or others as evidenced by prior acts.” The father does not dispute the

State proved the grounds for termination.

       We first address the father’s argument on the child’s best interests. In

determining   best   interests,     we   look   to   the   framework   described   in

section 232.116(2). See In re A.H.B., 791 N.W.2d 687, 690–91 (Iowa 2010). That

provision requires that we “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). The “defining elements” of the best-interests analysis are the

child’s safety and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748

(Iowa 2011) (citation omitted). And we may glean insight to a child’s future “from

evidence of the parent’s past performance, for that performance may be indicative

of the quality of the future care that parent is capable of providing.” B.H.A., 938

N.W.2d at 233 (citation omitted).

       We agree that termination is in the child’s best interests. The father has

significant issues with substance use and his mental health that persist despite the

offer of services aimed at addressing them. His participation in services, including

visitation with the child, was inconsistent throughout the CINA proceedings.

Because of his ongoing substance-use and mental-health issues, the father cannot
                                         4


care safely for the child. And we will not deprive the child of permanency based

on the hope that someday the father will be able to do so. See In re A.M., 843

N.W.2d 100, 112 (Iowa 2014). The child has spent the past year in the care of the

paternal grandparents, who have provided the consistent, nurturing, and safe

home the father cannot.

       The father claims termination “would be detrimental to the child . . . due to

the closeness of the parent-child relationship.” Iowa Code § 232.116(3)(c). The

father bears the burden of showing termination would be detrimental to the child.

See In re A.S., 906 N.W.2d 467, 475–76 (Iowa 2018). And even if the father shows

termination would be detrimental to the child because of the close nature of the

bond between them, the decision to avoid terminating parental rights on this basis

is “permissive, not mandatory.” Id. at 475. We therefore use our discretion in

deciding whether to apply section 232.116(3)(c) to save the parent-child

relationship based on the facts of each case and the child’s best interests. See id.

The facts before us do not support applying section 232.116(3)(c) to preserve the

parent-child relationship.

       Finally, the father asks us to delay permanency to allow him more time for

reunification. Under Iowa Code section 232.104(2)(b), the court can continue the

child’s placement for another six months if doing so will eliminate the need for the

child’s removal. But doing so requires the court to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.”           Iowa Code

§ 232.104(2)(b).   Given the father’s failure to address his substance-use and
                                          5


mental-health issues during the past year, there is no basis for finding he will

improve significantly in the next six months. See B.H.A., 938 N.W.2d at 233 (noting

a parent’s past performance shows the quality of the future care that parent can

provide). We decline to apply section 232.104(2)(b) to delay permanency.

       For all these reasons, we affirm the termination of the father’s parental rights

to his child.

       AFFIRMED.